—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 27, 1998, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
After 4V2 years of working for the employer, claimant resigned from her position as a social worker, claiming that continual harassment from her co-workers and problems with her working conditions left her “exhausted” and were adversely affecting her health. Claimant’s supervisor attempted to alleviate the problems by reducing her caseload and also advised her to seek a leave of absence. Instead of taking this advice, claimant resigned. We find that substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause. Conflicts with co-workers do not necessarily' constitute good cause for leaving one’s employment particularly where, as in this case, the claimant fails to take appropriate steps to protect his or her employment (see, Matter of Stearns [Commissioner of *840Labor], 256 AD2d 781; Matter of Scarlino [Sweeney], 243 AD2d 800). Notably, claimant admitted that she never sought consultation with a physician with respect to her health concerns, nor did she receive any medical advice to quit her job (see, Matter of Ikoli [Commissioner of Labor], 249 AD2d 673). We have considered claimant’s remaining arguments and find them to be unpersuasive.
Mikoll, J. P., Yesawich Jr., Peters, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.